       Case 1:21-cr-00237-RDM Document 33 Filed 05/10/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA



      v.                                           21-cr-237 (RDM)



MATTHEW KLEIN

                   RENEWED MOTION FOR INSTITUTION
                  OF CONDITIONS OF PRETRIAL RELEASE

      Defendant, by and through undersigned counsel, respectfully renews

his previously filed Motion for Institution of Conditions of Pretrial Release.

In support thereof, defendant sets forth as follows:

      1. Defendant hereby incorporates by reference his entire previously

filed Motion for Institution of Conditions of Release Pending Trial and

makes it a part hereof.

      2. On May 5, 2021, this Court denied defendant’s Motion for

Institution of Conditions of Release Pending Trial without prejudice seeking

additional information related to third-party custodians. The Court did not

deem defendant’s mother to be an appropriate third-party custodian.

      3. D.C. Pretrial Services Agency, Ms. DaShanta Valentine-Lewis, was

provided with the name of Donna Thibodeau as an alternative third-party

                                       1
       Case 1:21-cr-00237-RDM Document 33 Filed 05/10/21 Page 2 of 3




custodian. Ms. Thibodeau was interviewed by Ms. Valentine-Lewis who

informed counsel, “I spoke to Ms. Donna Thibodeau and she has been

screened and found eligible to be the defendant’s third-party custodian. Ms.

Thiodeau(sic) did indicate that she has firearms in her residence, and could

move them if the defendant is released.”

      4. Ms. Thibodeau is retired from the Baker County, Oregon

government. She resides with her husband at 3505 Auburn Avenue, Baker

City, Oregon, 97814. Her husband Albert Thibodeau is employed as a

guard at the Powder River Corrections Facility. They reside in a single-

family home and have a bedroom available for use by defendant. They

have no prior criminal convictions.

      5., Defendant has previously provided a list of proposed conditions

for him to abide by as part of release pending trial.

      WHEREFORE, the foregoing considered, defendant prays this

Honorable Court allow him to be released pending trial into the third-party

custody of Donna Thibodeau




                                       2
       Case 1:21-cr-00237-RDM Document 33 Filed 05/10/21 Page 3 of 3




                                         Respectfully submitted,



                                         ______/s/__________________
                                         Steven R. Kiersh#323329
                                         5335 Wisconsin Avenue, N.W.
                                         Suite 440
                                         Washington, D.C. 20015
                                         (202) 347-0200

                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and accurate copy of the foregoing
was served, via the Court’s electronic filing system, upon all counsel of
record on this the 10th day of May, 2021.


                                         ______/s/__________________
                                         Steven R. Kiersh




                                     3
